            Case 4:20-cv-03709 Document 22-7 Filed on 11/01/20 in TXSD Page 1 of 1




FOR IMMEDIATE RELEASE                                               CONTACT: Communications & Voter Outreach
July 22, 2020                                                                     County.Clerk@cco.hctx.net
                                                                                              (713) 274-9550


               Harris County Clerk’s Drive-Thru Voting Pilot Is Highly Successful
        Voters Would Overwhelmingly Use the Service Again and Recommend It to Others

(Houston, TX) –– On Friday, July 10, the last day of Early Voting during the July Primary Runoff Elections, the Harris
County Clerk’s Office piloted Drive-Thru Voting as an additional option for voters to cast their ballot safely in the
midst of the COVID-19 pandemic. This was the first time in Texas history that an elections office held Drive-Thru
Voting, where many voters at a time could cast their ballot without leaving the comfort and safety of their car.

"My number one priority is to keep voters and poll workers safe," said Harris County Clerk Chris Hollins. "The
feedback we received from the Drive-Thru Voting pilot proves that voters felt safe exercising their right to vote and
that it was an easy and efficient alternative to going inside a voting center. We are exploring options to expand this
program for the November General Election at select locations as another method of voting during COVID-19."

Voters raved about the experience. Of the 200 voters who voted at the Drive-Thru Voting site, 141 completed an
optional survey reviewing the new service. Some wrote that Drive-Thru Voting was “easy to use” and others cited
how the service “made voters feel safe.” One respondent even wrote that it was their “best voting experience EVER!”

Voters would overwhelmingly use the service again and recommend it to others. When asked on a scale of 0 through
10, with 10 being extremely likely, whether they would consider using the same service if it is provided again in the
future, voters on average gave a score of 9.70. On the same scale, when asked whether they would recommend
Drive-Thru Voting to another voter, voters on average gave a score of 9.66.

Fear of exposure to COVID-19 was the top reason for using Drive-Thru Voting. When asked why voters chose to vote
using the Drive-Thru Voting service as opposed to the traditional walk-in voting method, 82 (58%) cited worries about
health and safety in the midst of the pandemic. Other frequently mentioned reasons included the convenience of
the service and pure curiosity about the experience of Drive-Thru Voting.

Drive-Thru Voting was piloted from 7:00 AM to 10:00 PM on Friday, July 10th, 2020, at Houston Community College
– West Loop.


Raw anonymous survey results can be found HERE. The survey was available in English, Spanish, Chinese and
Vietnamese. Out of 200 voters, 141 completed the survey.

                                                        ###




                                                 Exhibit 7
